 



EXHIBIT 10.1
SPARTA, INC.
EQUITY BONUS PLAN
ARTICLE I
General
     1.1 Purpose. This SPARTA, Inc. Equity Bonus Plan (the “Plan”) is
established by the Board of Directors (the “Board”) of SPARTA, Inc. (the
“Company”) in accordance with Section 2.05 of the Agreement and Plan of Merger
Dated as of January 15, 2008 Among SPARTA, Inc., Cobham Holdings Inc. and Rocob
Acquisition Inc., as it may be amended (“the Merger Agreement”). The Plan is
intended to provide a bonus to the Company’s employees who otherwise would have
received stock options grants or stock awards or both during the period between
execution of the Merger Agreement and the Closing Date. Capitalized terms used
but not defined herein shall have the meanings ascribed to such terms in the
Merger Agreement.
     1.2 Plan Administration.
          (a) The authority to control and manage the operation and
administration of this Plan shall be vested in the Board. The foregoing
notwithstanding, the Board may expressly delegate to a subcommittee consisting
of one or more officers and/or directors of the Company, the authority to
administer the Plan, which subcommittee shall have all of the authority granted
to the Board hereunder (the Board or a subcommittee to which authority has been
delegated, the “Administrator”).
          (b) Subject to the provisions hereof, (1) the Administrator shall have
complete control of the administration of this Plan, with all powers necessary
to enable it properly to carry out its duties; (2) the Administrator shall be
authorized to interpret this Plan and shall have the discretion to determine all
questions arising in the administration, construction and application of this
Plan; and (3) the decisions of the Administrator upon all matters within the
scope of its authority shall be conclusive and binding on all parties.
     1.3 Definitions. The following terms shall have the following meanings when
used in this Plan:
          (a) “Cause” shall mean (i) the willful and continued failure by the
Participant to perform his or her material duties with respect to the Company or
its affiliates or (ii) the intentional or negligent engaging by the Participant
in conduct that causes injury, monetarily or otherwise, to the Company.
          (b) “Involuntary Termination” shall mean any termination of the
Participant’s employment with the Company and its Subsidiaries (i) by the
Company for any reason other than Cause or the Participant’s death or disability
(as defined under the terms of any of the Company’s short-term or long-tern
disability plans), or (ii) by the Participant within sixty (60) days following a
relocation (without the Participant’s consent) of the Participant’s principal
business location by more than twenty-five (25) miles from the Participant’s
principal business location immediately prior to the Closing Date after having
given the Company at least thirty (30) days notice of the same and a reasonable
opportunity to cure during such 30-day notice period.

1



--------------------------------------------------------------------------------



 



          (c) “Profit Sharing Plan” shall mean the SPARTA, Inc. Profit Sharing
Plan.
          (d) “Subsidiary” means any corporation of which the Company owns,
directly or indirectly, at least fifty percent (50%) of the total voting power
that is formed and has employees during the term of this Plan.
ARTICLE II
Participation
     2.1 Participation. The Administrator will designate from time to time the
employees of the Company or of any Subsidiary who are eligible to participate in
this Plan (each a “Participant”), and, prior to the Closing Date, the
Administrator may for any reason or for no reason discontinue such participation
with respect to any employee previously designated as a Participant. Unless the
Administrator determines otherwise prior to the Closing Date, all employees of
the Company and its Subsidiaries who are eligible to receive options to purchase
Company Common Stock or awards of Company Common Stock in accordance with the
Company’s standard policies and practices which existed prior to the Closing
Date shall be designated as Participants.
ARTICLE III
Equity Bonus Payment
     3.1 Equity Bonus Amount. Prior to the Closing Date, the Administrator shall
determine the amount of the aggregate cash equity bonus for each Participant
(the “Equity Bonus Amount”). Such Equity Bonus Amounts shall be determined
taking into account the following:
          (a) A “Profit Sharing Component” based upon the number of shares of
Company Common Stock that the Company would have typically contributed to the
Participant’s Profit Sharing Plan account in connection with the Company’s 2007
profit sharing contribution.
          (b) An “EOY Bonus Component” based upon the number of shares of
Company Common Stock that the Company would have typically awarded to the
Participant in connection with the payment of the 2007 End-of-Year (“EOY”)
Bonus.
          (c) A “Rabbi Trust Component” based upon the number of shares of
Company Common Stock that the Company would have typically awarded to the
Participant in connection with the Company’s 2008 awards under the SPARTA, Inc.
Stock Compensation Plan.
          (d) A “Stock Option Component” based upon the number of shares of
Company Common Stock subject to stock options that the Company would have
typically granted to the Participant under the SPARTA, Inc. 2007 Stock Plan. The
Stock Option Component shall include all options that would normally have been
granted by the Company during the period between execution of the Merger
Agreement and the Closing Date.
Some or all of items (a) through (d) will not be applicable to the awards for
some or all Participants, and the Administrator shall not be obligated to
provide any explanation or computation with respect to the awards made to any
Participant, although it may choose to do so.

2



--------------------------------------------------------------------------------



 



     3.2 Maximum Aggregate Equity Bonus Amount. The maximum aggregate Equity
Bonus Amount awarded under the Plan shall be Fifteen Million Dollars
($15,000,000).
     3.3 Equity Bonus Payment. Each Participant’s Equity Bonus Amount shall vest
and be payable as follows: (a) one-third (1/3rd) of the aggregate portion of the
Equity Bonus Amount awarded to any Participant shall be due and payable on the
eightieth (80th) day following the Effective Time of the Merger and (b) the
remaining portion of the Equity Bonus Amount awarded to such Participant will be
payable on the fifteen (15) month anniversary of the Effective Time.
     3.4 Involuntary Termination. In the event of an Involuntary Termination of
a Participant’s employment with the Company or a Subsidiary after the Closing
Date, such Participant shall be entitled to receive any unvested Equity Bonus
Amount awarded to such Participant, payable at the same time as they are paid to
continuing Participants.
     3.5 Termination of Employment for Other Reasons. A Participant will not be
entitled to any unpaid Equity Bonus Amount under this Plan if the Participant’s
employment with the Company or a Subsidiary is terminated, voluntarily or
involuntarily, (a) for any reason prior to the Closing Date or (b) for any
reason other than an Involuntary Termination that occurs after the Closing Date.
     3.6 Reassignment of Participant. In the event of a reassignment of a
Participant, the Participant shall be entitled to receive any Equity Bonus
Amount awarded to such Participant, payable at the same time as they are paid to
continuing Participants. For purposes of this Section 3.6, “reassignment” shall
mean an agreement or understanding between the Participant and Parent, or any
direct or indirect subsidiary or affiliate of Parent, whereby the Participant
terminates employment with the Company and commences employment with Parent, or
any direct or indirect subsidiary or affiliate of Parent.
ARTICLE IV
Amendment or Termination
     4.1 Effectiveness, Amendment and Termination. This Plan shall become
effective upon, and only upon, the Closing Date. Prior to the Closing Date, the
Administrator shall be entitled to amend this Plan at any time and for any
reason. This Plan shall terminate on the date of the final payment of any Equity
Bonus Amount awarded under this Plan. After the close of business of the day
preceding the Closing Date, no amendment or termination of this Plan shall be
effective.

3



--------------------------------------------------------------------------------



 



     4.2 Successors. The obligations of the Company under this Plan shall be
binding upon any assignee or successor in interest thereto. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and agree to perform this Plan in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in this Plan, the
“Company” shall mean both the Company as defined above and any successor to its
business and/or assets (by merger, purchase or otherwise) or which otherwise
becomes bound by all the terms and provisions of this Plan by operation of law
or otherwise.
ARTICLE V
Miscellaneous
     5.1 Set-Off. The Company shall be entitled to set off against the amounts
payable to a Participant hereunder any amounts owed to the Company by such
Participant.
     5.2 Non-Alienation. No Participant shall have any right to pledge,
hypothecate, anticipate or in any way create a lien upon any amounts provided
under this Plan, and no benefits payable hereunder shall be assignable in
anticipation of payment either by voluntary or involuntary acts or by operation
of law, other than by will or the laws of decent and distribution.
     5.3 Withholding. All payments to a Participant under this Plan will be
subject to all applicable withholding of state, local, provincial and federal
taxes.
     5.4 Source of Payments. The obligations of the Company under the Plan are
solely contractual, and any amount payable under the terms of the Plan shall be
paid from the general assets of the Company or from one or more trusts, the
assets of which are subject to the claims of the Company’s general creditors.
The obligations of the Company under the Plan are guaranteed by Cobham plc to
the extent set forth in Section 6.11 of the Merger Agreement.
     5.5 Notices. Any notice or document required to be given under the Plan
shall be considered to be given if actually delivered or mailed by certified
mail, postage prepaid, if to the Company, to SPARTA, Inc., 25531 Commercentre
Drive, Suite 120, Lake Forest, California 92630, Attention: Jerry Fabian, or, if
to a Participant, at the last address of such Participant filed with the
Company.
     5.6 Gender and Number. Where the context permits, words in any gender shall
include any other gender, words in the singular shall include the plural, and
the plural shall include the singular.
     5.7 No Right to Employment or Continuation of Relationship. Nothing in this
Plan shall confer upon or be construed as giving any Participant any right to
remain in the employ of the Company or any Subsidiary. The Company or any of its
Subsidiaries may, at any time, dismiss a Participant from employment free from
any liability or any claim except as expressly provided in this Plan. No
employee of the Company or any Subsidiary shall have any claim to be designated
a Participant and there is no obligation for uniformity of treatment of any
employee of the Company or any Subsidiary.

4



--------------------------------------------------------------------------------



 



     5.8 Governing Law. THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND
ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH APPLICABLE FEDERAL LAW AND THE LAWS OF THE STATE OF VIRGINIA,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
     5.9 Severability. If any provision of this Plan is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or as to any
individual Participant, or would disqualify this Plan under any law deemed
applicable by the Administrator, such provision shall be construed or deemed
amended to conform to applicable law, or if it cannot be construed or deemed
amended without, in the sole determination of the Administrator, materially
altering the intent of this Plan, such provision shall be stricken as to such
jurisdiction or Participant and the remainder of this Plan shall remain in full
force and effect.
     5.10 No Limitation Upon the Rights of the Company. This Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, or changes of its capital or business structure; to merge,
convert or consolidate; to dissolve or liquidate; or sell or transfer all or any
part of its business or assets.
     5.11 No Liability for Good Faith Determinations. None the members of the
Board nor any delegates of the Board (including, without limitation, the
Administrator) shall be liable for any action, failure to act, omission or
determination taken or made in good faith with respect to this Plan. The Company
shall indemnify and hold harmless each member of the Board and each delegate or
agent thereof against any personal liability or expense incurred by him or her
as a result of any act or omission in his of her capacity as such, except for
his or her own gross negligence or willful misconduct. The Administrator shall
have the discretion, subject to the terms of Plan, to make determinations and
interpretations of the Plan which need not be the same with respect to each
Participant.

5